ADAMS, J.
The plaintiff’s complaint was obviously framed upon the theory that the proceedings in the surrogate’s court which resulted in the transfer of the title to the premises in question from the heirs at law of Thomas B. Leet to Fred B. Leet were collusive and fraudulent, and it contains allegations appropriate to such a cause of action, charging that the surrogate was induced by the false and fraudulent representations of Fred B. Leet to appoint persons selected by him to appraise such premises, and that they falsely and fraudulently, at his instance, appraised the • same at the sum of $500 over and above the life estate therein of his mother, Jane Leet, which sum was much less than their actual value; that the surrogate was imposed upon by such false and fraudulent appraisal, in consequence of which he was induced to adopt the same, and direct a conveyance of the premises, and to ratify and confirm the same after such conveyance had been duly executed, And in his demand for relief he asks that the deed to the defendant Fred B. Leet be vacated and set aside as fraudulent and void, subject, nevertheless, to the lien of an intermediate mortgage. These several allegations were denied by the defendants, who appeared and .answered, and subsequently certain issues of fact were duly framed, and ordered to be tried by a jury. These issues were three in number, and they related—First, to the actual value of the premises' conveyed to Fred B. Leet, in virtue of the proceedings in the ■surrogate’s court; second, to the value of such premises upon the .assumption that 23 acres thereof were burdened with a life estate owned by his mother, Jane Leet; and the third required the jury to say whether the proceedings in the surrogate’s court were conducted by the defendants in fraud of the plaintiff’s rights, and with intent to deprive him of his interest in the lands described in the ■complaint. These questions were all of them answered in a manner which tended to sustain the bona fidés of the proceedings had before the surrogate, and to exonerate the defendant Fred B. Leet from the charge of fraud; and the conclusion reached by the jury was subsequently adopted by the court at special term. Thus, it will be seen, from this brief recital of the various steps which have been taken in this action, that while the plaintiff’s ultimate object was to have the deed to Fred B. Leet declared null and void, he was seeking to attain such relief by claiming that the order or decree entered in the surrogate’s court had been procured through means which were fraudulent. Unquestionably, the relief thus sought was attainable by the plaintiff in a court of equity, provided he was able to sustain his allegations by competent proof; for it is well established by abundant authority that where a judgment or decree is obtained either by imposition upon the court which grants it, or by reason of any fraud or deceit practiced by the party who ■obtains it, the same will be declared null and void in a proper action brought for that purpose. Dobson v. Pearce, 12 N. Y. 156; Michigan v. Phoenix Bank, 33 N. Y. 9; Hackley v. Draper, 60 N. Y. 88; Whittlesey v. Delaney, 73 N. Y. 571; Mather v. Parsons, 32 Hun, 338, and cases cited. In this case, however, the plaintiff ap*177pears to have been unable to sustain his allegations of fraud by evidence which was satisfactory either to the court or jury before whom the issues were tried, and we examine the record in vain for any facts which will justify this court in adopting a different conclusion upon that issue from the one already reached. Indeed, if we correctly apprehend the situation of the case and the arguments of counsel, the contention that the proceedings which resulted in the sale of the premises in question were fraudulent and void, by reason of collusion between the appraisers and the defendant Fred E. Leet, or in consequence of any imposition practiced by the latter upon the surrogate, has been virtually abandoned, and, as a substitute therefor, it is now claimed that the learned surrogate who. entertained such proceedings erroneously held that Jane Leet was possessed of a life estate in 23 acres of the land her husband owned at the time of his death, in virtue of the agreement of March 6, 1871; and the court is asked to adjudge that the administrators’ deed to the defendant Fred E. Leet be vacated and set aside, for the reason that the price paid by the latter was inadequate, and that such inadequacy was the result of an improper construction given by the surrogate to that agreement. It appears that, when this action was commenced, it was assumed by all the parties interested therein that the agreement referred to did reserve to Jane Leet a life estate in the 23 acres, and the plaintiff’s complaint contains an express averment of that fact, which is admitted in the defendants’ answer; but upon the trial at special term the plaintiff was permitted to amend his complaint by alleging that Mrs. Leet owned no such life estate. The truth of this allegation was challenged by the defendants in the answer subsequently served by them, and the learned trial court, while holding, as has already been stated, that the proceedings in the surrogate’s court of Allegany county were honestly, fairly, and legally conducted, also held that Jane Leet was, at the time of the death of her husband, the owner of a life estate in the 23 acres; and this latter conclusion, which was duly excepted to, presents the only subject which is sought to be reviewed by this appeal.
The question discussed by counsel in their briefs with unusual care and elaboration is certainly an interesting one, but, in our view, it is one which does not necessarily arise in this case; for, with the question of fraud satisfactorily disposed of, we are unable to see upon what theory the plaintiff can maintain his action, and consequently, however interesting the investigation we are urged to enter upon might prove, it could result in nothing but the decision of a question which, at the most, must be regarded as purely abstract in its relation to this case, and therefore one which we do not feel called upon to decide. People v. City of Troy, 82 N. Y. 575. If, as it is urged, the learned surrogate who entertained the proceedings for the sale of the premises in question erred in the construction which he gave to the instrument under which Mrs. Leet took her life estate,—if she took one at all,—the plaintiff, who was a party to those proceedings, and was apprised by the petition *178upon which they were founded that it would be claimed that the 23 acres were burdened with a life estate in favor of his mother, was furnished a complete and adequate remedy, by means of which he might have reviewed and tested the accuracy of the surrogate’s decision of that question. This could have been accomplished either by a motion before the surrogate to vacate the sale (Code Civ. Proc. § 2775), or by an appeal from his order or decree (section 2570). He did not see fit, however, to avail himself of either of these remedies, but in lieu thereof he seeks to obtain the desired relief through the medium of a collateral action; and while, as we have seen, such an action may be maintained where fraud is alleged and established, it cannot be resorted to for the purpose of reviewing an erroneous judgment rendered by a court, which results from a mistaken view of the law. White v. Merritt, 7 N. Y. 352; Schaettler v. Gardiner, 47 N. Y. 404; Fisher v. Hepburn, 48 N. Y. 41; Glacius v. Fogel, 88 N. Y. 434; Herring v. Railroad Co., 105 N. Y. 340, 12 N. E. 763; Wood v. Amory, 105 N. Y. 278, 11 N. E. 636. Our conclusion, therefore,- is that the judgment appealed from should be affirmed.
Judgment affirmed, with costs. All concur, except GREEN, J., not sitting.